 In the Matter of UNION IRON AND STEEL COMPANYandSHOPMEN'S.UNION, LOCAL No. 509, INTERNATIONAL ASSOCIATIONOF BRIDGE,.STRUCTURAL & ORNAMENTAL IRON WORKERS, A. F. OF L.Case No. 21-R-2071.-Decided October 3, 1943Mr. Harry M. Hunt,of Pasadena, Calif., for the Company.Mr. G. J. SlimyandMr. Oliver C. King,of Los Angeles, Calif.,,for the Iron Workers.Mr. Fred J. Hart,of Maywood, Calif., for the U. S. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Shopmen's Union, Local No. 509, In-ternationalAssociation of Bridge, Structural & Ornamental Iron_Workers, A. F. of L., herein called the Iron Workers, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Union Iron and Steel Company, Los Angeles,.California, herein called the Company, the National Labor Relations.Board provided for an appropriate hearing upon due notice beforeRichard A. Perkins, Trial Examiner. Said hearing was held atLos Angeles, California, on October 1, 1943.At the commencementof the hearing the Trial Examiner granted a motion of United Steel-workers of America, Local Union 2018, C. I. 0., herein called theU. S. A., to intervene.The Company, the Iron Workers, and the-U. S. A. appeared at and participated in the hearing and all partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free -from_prejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following53 N L.R. B., No. 3.10 UNION IRON AND STEEL COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY11Union Iron and Steel Company is a partnership engaged in thefabrication and erection of structural steel and steel plate work atLos Angeles, California.During 1942 the Company purchased mate-rials and supplies'valued at about $300,000, approximately 50 percent;of which was shipped to it from points outside the State of Cali-fornia.During 1942 the Company's sales exceeded $1,000,000, all ofwhich was for products installed in various manufacturing plantssituated in southern California.The Company's principal customersduring 1942 were Kaiser Company, Inc:, Shell Oil Company, Stand-ard Oil Company, Aluminum Company of America, Douglas Air-craft Company, Lockheed Aircraft Company, and California Ship-building Corporation.We find, contrary to its contention, 'thatthe Company is engaged in commerce within the meaning of the Na-tional Labor Relations Act. ,II.THE ORGANIZATIONS INVOLVEDThe Shopmen's Union, Local No. 509, International Association ofBridge, Structural & Ornamental Iron Workers, is a labor organiza-tion affiliated with the American Federation of Labor, admitting to.membership employees of the Company.United Steelworkers of America, Local Union 2018, is a labororganization affiliated with the Congress of Industrial Organizations,.admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 14, 1943, the Iron Workers requested recognition of the-Company as exclusive collective bargaining representative of the-Company's employees.The'Company refused this request.On August 9, 1941, the Company and the U. S. A. enteredinto anexclusive collective bargaining contract.The contract provides thatit shall remain in effect until August 9, 1942, and from year to yearthereafter unless notice of desire to terminate is given by either partythereto not less than 6 weeks prior to any annual expiration date.Inasmuch as the Iron Workers made its claim upon the Companyprior to June 28, 1943, the date upon which the contract would haveautomatically renewed itself for another year, we find that the con-tract does not constitute a bar to a determination of representatives,at this time. 12DEC'I^SSIONSOF NATIONALLABOR RELATIONS BOARDA statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Iron Workers and theU. S. A. each represents a substantial number of employees in theunit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THEAPPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that all pro-duction and maintenance employees of the Company, illcludiiig black-smiths, blacksmiths' helpers, blueprinters, buckers, 1st, 2nd, and 3rdclass burners, checkers, crane operators, cutting yard material men,,electricians, expediters, fitters' helpers, 1st, 2nd, and 3rd class fitters,handymen, rivet heaters, 1st and 2nd class helpers, hook tenders,laborers, 1st, 2nd, and 3rd class layerouts, machine operator-handy--men, machinists 1st class, machinists' helpers, painters, plate-roll men,Spacer punch amen, swing, punch men, detail punch men, riveters,shipping clerk tool-room clerks, truckWhirley operators, certifiedwelders, 1st and 2nd class welders, and watchmen, but excludingoffice workers and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect change in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during,thepay-roll period immediately preceding the date of the Direction of,Election herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations=Series 2, as amended, it is hereby'The Field Examiner reported that the Iron workers presented 25 authorization cardsnearing apparently genuine signatures of persons whose names appear on the Company's payroll of August 16, 1943.He further reported that the U.S.A. presented 30 membershipapplication cards bearing apparently genuine signatures of persons m hose names appearon that pay roll.There are approximately 71 employees in the appropriate unit.SThis is substantially the same unit that is provided for in the contract between theU. S A. and the Company. UNION IRONAND STEELCOMPANY13DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Union Iron andSteel Company, Los Angeles, California,an election by secret ballotshall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls,but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election,to determine whether they desire to be represented byShopmen's Union,Local No. 509, International Association of Bridge,Structural & Ornamental Iron Workers,affiliated with the AmericanFederation of Labor, or by United Steelworkers of America, LocalUnion 2018,affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining or by neither.MR. GERARD D.REILLY took no part in the consideration of the aboveDecision and Direction of Election.550015-44 -vol 53-;3